BUTTLER, P. J.,
dissenting.
Because I disagree with the majority’s conclusion that respondents’ appeal to the governing body was timely, I dissent.
In Bryant v. Clackamas County, 56 Or App 442, 643 P2d 649 (1982), we held that the appeal period starts to run from the time when notice of the written findings and order of the local body is given, rather than the date of the local body’s oral decision. Although that is not the question posed in this case, the majority relies on it.
The question here, as I see it, is whether the local body may make reasonable rules designed to advise the body of the names and addresses of the persons who have appeared and who desire notice of its final order. Local bodies should adopt reasonable rules so that interested persons will know what their rights are and when local orders or ordinances become final and appealable, because without them we, as a reviewing court, are left to improvise what we believe to be reasonable resolutions of the problems of finality and notice. See Columbia River Television v. Multnomah Co., 299 Or 325, 702 P2d 1065 (1985) (reversing a majority decision of this court denying the county’s right to determine finality of its orders by a local rule); Thompson v. City of St. Helens, 76 Or App 440, 709 P2d 748 (1985) (the lack of a local rule required that a majority of the court “interpret” a statute to cover the situation presented).
Here, Coos County has adopted a rule that requires interested parties who have appeared before the Planning Commission to fill out cards giving their names and addresses so that the person responsible for giving written notice of the local body’s order will know to whom to send the notice and *714where to send it. At oral argument, respondents agreed that the rule was a reasonable one. Yet, the majority declines to permit the local body to adhere to it, because, apparently, the local body knew that respondents had appeared and because the local body did not intentionally fail or refuse to give them notice.
The point is, it seems to me, that the failure to fill out the required card was the cause of respondents’ failure to receive notice. If the county may not enforce its rule in this case, the rule becomes essentially meaningless, because the person responsible for sending notices would be required to review the minutes of the proceedings to determine who had appeared and to look up the addresses of those persons before the local body could be certain that the final order was no longer subject to review. That result is untenable, and there is no compelling reason in this case to deny the county the certainty that its rule is designed to foster.
Although I agree with the majority’s disposition of the other assignments of error, I would not reach them, because respondents’ appeal came too late.